United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1021
Issued: July 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2014 appellant timely appealed a February 25, 2014 nonmerit decision and
an October 16, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has greater than 11 percent impairment of her right
lower extremity, greater than 14 percent impairment of her left lower extremity, and greater than
2 percent impairment of the left upper extremity; and (2) whether OWCP properly denied further
merit review pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its February 25, 2014 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 57-year-old former sales and service associate, has an employment-related
bilateral foot condition and consequential left shoulder injury.3 Under claim number xxxxxx163,
OWCP accepted bilateral plantar fasciitis which arose on or about May 1, 2004. Appellant also
has an accepted occupational disease claim (xxxxxx970) for chronic pain syndrome and bilateral
plantar fasciitis with a March 30, 2009 date of injury.4 She last worked in May 2009. On
January 1, 2010 appellant fell at home injuring her left shoulder. She attributed the fall to left
foot discomfort and pain. OWCP accepted left rotator cuff tear as a consequential injury under
claim number xxxxxx970.
Appellant has undergone multiple surgical procedures involving her feet, which includes
bilateral plantar fasciotomy and Topaz ablation. She has also undergone left shoulder
arthroscopic decompression, which OWCP authorized. Dr. Stefanie M. Thomas, D.P.M., treated
appellant’s bilateral foot condition. Dr. William B. Geissler, a Board-certified orthopedic
surgeon, treated appellant’s left shoulder condition.
On June 27, 2008 OWCP granted a schedule award (xxxxxx163) for two percent
impairment of the left leg. The award was based on the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2001). OWCP relied on the
June 19, 2008 report of its district medical adviser (DMA), Dr. Howard “H.P.” Hogshead, an a
Board-certified orthopedic surgeon, who found left lower extremity impairment due to loss of
inversion under Table 17-12, Hindfoot Impairment Estimates, A.M.A., Guides 537 (2001).
Dr. Hogshead found that appellant had reached maximum medical improvement (MMI) on
June 16, 2008.
Appellant requested reconsideration and OWCP referred her for a second opinion
evaluation.5 Dr. B. Thomas Jeffcoat, a Board-certified orthopedic surgeon and OWCP referral
physician, examined appellant on July 9, 2009. Dr. Jeffcoat found two percent bilateral lower
extremity impairment under Table 16-2, Foot and Ankle Regional Grid (LEI), A.M.A., Guides
501 (6th ed. 2008).
In a report dated September 4, 2009, Dr. Guillermo M. Pujadas, a Board-certified
orthopedic surgeon and DMA, found 11 percent right lower extremity impairment and 14 percent
left lower extremity impairment. He did not rely on Dr. Jeffcoat’s July 9, 2009 findings, but

3

Appellant received a disability retirement effective July 13, 2009.

4

OWCP doubled appellant’s lower extremity occupational disease claims, and designated claim number
xxxxxx163 as the master file.
5

Appellant’s podiatrist, Dr. Thomas, was unfamiliar with rating impairment under the latest version of the
A.M.A., Guides (6th ed. 2008).

2

instead based his rating on previous range of motion (ROM) measurements provided by
appellant’s podiatrist, Dr. Thomas.6
By decision dated September 16, 2009, OWCP granted a schedule award for 11 percent
impairment of the right lower extremity (RLE) and an additional 12 percent impairment of the
left lower extremity (LLE).7 The decision incorrectly noted that the latest award was based on
Dr. Jeffcoat’s July 9, 2009 report.
On March 3, 2012 appellant filed a Form CA-7 for a schedule award under claim number
xxxxxx970. Dr. Thomas had recently advised that appellant had reached MMI following her
latest surgery, which was a Topaz procedure performed on May 17, 2010.
In a May 15, 2012 schedule award development letter, OWCP asked Dr. Thomas to
submit an impairment rating under the A.M.A., Guides (6th ed. 2008). Appellant had previously
advised OWCP that Dr. Thomas was unfamiliar with the impairment rating process. On May 23,
2012 Dr. Thomas referred appellant for an impairment rating for her accepted conditions of
plantar fasciitis, chronic pain syndrome and left rotator cuff tear. OWCP authorized the
requested impairment rating.
On June 12, 2012 Robyn Roberts, a registered occupational therapist (OTR), evaluated
appellant and found two percent impairment of the left upper extremity based on a diagnosis of
acromioclavicular (AC) joint disease.8 She also found one percent bilateral lower extremity
impairment based on a diagnosis of plantar fasciitis. Although Ms. Roberts reportedly rated
appellant under the A.M.A., Guides (6th ed. 2008), she did not identify any of the specific rating
criteria she had used. When OWCP subsequently forwarded the record to a new DMA,
James W. Dyer, for review, it incorrectly identified the June 12, 2012 impairment rating as
having been provided by “Dr. Robyn Roberts.”9

6

Dr. Thomas’ undated report was received by OWCP on June 23, 2008. She provided various ROM
measurements and noted that appellant had reached MMI on June 16, 2008. This was the same information the
previous DMA had used to calculate a two percent left lower extremity impairment under the Table 17-12, A.M.A.,
Guides 537 (5th ed. 2001). See supra note 5. Whereas Dr. Hogshead’s rating was limited to hind foot ROM
impairment, Dr. Pujadas’ bilateral lower extremity rating included both hindfoot and ankle motion impairments
under Table 16-20, Table 16-22 and Table 16-25, A.M.A., Guides 549-50 (6th ed. 2008). Dr. Pujadas similarly
found that appellant had reached MMI as of June 16, 2008.
7

Although the DMA found 14 percent LLE impairment, appellant had already received compensation for 2
percent impairment. Therefore, OWCP paid an additional 12 percent for the left lower extremity. It subsequently
approved a lump-sum payout on appellant’s schedule award, which covered the period August 30, 2009 through
December 6, 2010.
8

Ms. Roberts is also a physical therapist (PT) and certified hand therapist (CHT).

9

Prior to the claims examiner’s September 19, 2012 referral to the DMA, appellant had complained to OWCP
about Ms. Roberts’ evaluation, noting that she was not a doctor and was reportedly unfamiliar with some parts of her
rating. Appellant also complained to her U.S. Senator, who in turn passed her concerns along to OWCP.

3

In a report dated September 20, 2012, Dr. Dyer, noted that the “AP” assigned one percent
for each lower extremity based on the A.M.A., Guides (6th ed. 2008).10 He did not specifically
comment on whether the “AP’s” rating accurately reflected the extent of any bilateral lower
extremity impairment, but merely noted that appellant had already been paid a schedule award
for 11 percent RLE impairment and 14 percent LLE impairment for the same problem of both
feet. Therefore, no additional schedule award for plantar fasciitis was indicated. With respect to
appellant’s left upper extremity (LUE), Dr. Dyer noted impairment due to shoulder surgical
decompression for impingement syndrome.11 He expressed his agreement with the AP’s
June 12, 2012 rating of two percent LUE impairment. Dr. Dyer rated appellant based on a
diagnosis of impingement syndrome under Table 15-5, Shoulder Regional Grid, A.M.A., Guides
402 (6th ed. 2008). He explained that appellant had class 1 Classs of Diagnosis (CDX-1)
impairment, with a default grade (C) upper extremity impairment of three percent. After
adjustments for Functional History (GMFH-2), Physical Examination (GMPE-0) and Clinical
Studies (GMCS-0), Dr. Dyer calculated a net adjustment of -1.12 As such, he adjusted
appellant’s rating from grade C to B, which corresponded to two percent upper extremity
impairment. Dr. Dyer found that appellant reached MMI on June 12, 2012.
On October 25, 2012 OWCP granted a schedule award for two percent impairment of the
left upper extremity under claim number xxxxxx970. It also found that appellant was not
entitled to additional impairment of the lower extremities. The October 25, 2012 decision noted
she had already been compensated for a combined “23” percent impairment of the lower
extremities under claim number xxxxxx163.13 OWCP noted that the current rating was based on
the medical findings and report of “Dr. Robyn Roberts” dated June 12, 2012, as well as the
September 20, 2012 report of Dr. Dyer, the DMA.
On February 4, 2013 appellant requested reconsideration. She reiterated earlier
complaints about Ms. Roberts’ June 12, 2012 impairment rating. Appellant argued that
Ms. Roberts was a physical therapist who seemed not to have sufficient knowledge of the
impairment rating process with respect to feet. She believed a certified physician was going to
provide a rating. Appellant also noted that Ms. Roberts had not consulted with Dr. Thomas
despite having stated she would.
OWCP acknowledged its mistake in identifying Ms. Roberts as a physician.
Consequently, it prepared an August 5, 2013 statement of accepted facts and referred appellant
for another second opinion evaluation with Dr. Jeffcoat.

10

Dr. Dyer is a Board-certified orthopedic surgeon. “AP” was most likely referring to Ms. Roberts as an
attending physician.
11

As previously noted, Dr. Geissler performed left shoulder arthroscopic decompression on March 25, 2011.

12

Net Adjustment (-1) ꞊ (GMFH 2-CDX 1) + (GMPE 0-CDX 1) + (GMCS 0-CDX 1). See Section 15.3d,
A.M.A, Guides 411 (6th ed. 2008).
13

Actually, OWCP previously compensated appellant for a combined 25 percent bilateral lower extremity
impairment, not 23 percent.

4

Dr. Jeffcoat reexamined appellant on September 26, 2013. He currently found one
percent bilateral lower extremity impairment and no ratable (zero) impairment of the left upper
extremity. However, Dr. Jeffcoat did not provide a basis for his impairment rating in accordance
with the A.M.A., Guides (6th ed. 2008).14
In an October 4, 2013 supplemental report, Dr. Jeffcoat indicated appellant had no ratable
(zero) lower extremity impairment under Table 16-2, Foot and Ankle Regional Grid (LEI),
A.M.A., Guides 501 (6th ed. 2008). This was a departure from his September 26, 2013 finding of
one percent bilateral lower extremity impairment. Dr. Jeffcoat also indicated that appellant had
no impairment (zero) of the left upper extremity under Table 15-5, Shoulder Regional Grid,
A.M.A., Guides 402 (6th ed. 2008).
On October 8, 2013 OWCP sought additional clarification regarding the date of MMI.
Dr. Jeffcoat subsequently identified May 11, 2011 as the date of MMI.
On October 11, 2013 OWCP referred Dr. Jeffcoat’s impairment rating to Dr. Hogshead,
as the DMA. Dr. Hogshead reviewed Dr. Jeffcoat’s recent reports and concurred with his
finding of no ratable (zero) impairment of the upper and lower extremities under the A.M.A.,
Guides (6th ed. 2008).
In an October 16, 2013 merit decision, OWCP modified the October 25, 2012 schedule
award to reflect no ratable (zero) impairment of the upper and lower extremities under the
A.M.A., Guides (6th ed. 2008).
On October 22, 2013 appellant requested reconsideration. She challenged the accuracy
of Dr. Jeffcoat’s opinion and accused him of lying.
On October 25, 2013 OWCP issued a preliminary determination that appellant received
an overpayment in the amount of $49,304.05. The overpayment was based on the October 16,
2013 decision finding no ratable (zero) impairment under the A.M.A., Guides (6th ed. 2008).
Consequently, OWCP sought to recover schedule award benefits previously paid for two percent
LUE impairment, 11 percent RLE impairment, and 12 percent LLE impairment under the
A.M.A., Guides (6th ed. 2008).15
By decision dated February 25, 2014, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.16 FECA,
14

He also did not mention his prior two percent bilateral lower extremity impairment rating.

15

The preliminary overpayment determination excluded the June 27, 2008 schedule award for two percent
impairment of the left leg under the fifth edition of the A.M.A., Guides (2001).
16

For total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).
For a 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. Id. at § 8107(c)(2).

5

however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule
losses.17 Effective May 1, 2009, schedule awards are determined in accordance with the 6th
edition of the A.M.A., Guides (2008).18
When determining entitlement to a schedule award, preexisting impairment to the
schedule member should be included.19 Impairment ratings for schedule awards include those
conditions accepted by OWCP as job related, and any preexisting permanent impairment of the
same member or function.20 If the work-related injury has affected any residual usefulness in
whole or in part, a schedule award may be appropriate.21 There are no provisions for
apportionment under FECA.22 However, when the prior impairment is due to a previous workrelated injury and a schedule award has been granted for such prior impairment, the percentage
already paid is subtracted from the total percentage of impairment.23
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists and social workers are not considered “physician[s]” as defined under FECA.24
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.25
ANALYSIS
The Board finds that the case is not in posture for decision.

17

20 C.F.R. § 10.404.

18

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
19

Carol A. Smart, 57 ECAB 340, 343 (2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5d (February 2013).
21
22

Id.
Id.

23

Id. at Chapter 2.808.7a(1); 20 C.F.R. § 10.404(c).

24

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

25

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).

6

OWCP’s October 16, 2013 decision purports to modify a September 16, 2009 bilateral
lower extremity schedule award that was not the subject of appellant’s February 4, 2013 request
for reconsideration. On reconsideration, appellant challenged OWCP’s October 25, 2012
schedule award, which granted two percent impairment of the left upper extremity under claim
number xxxxxx970. The October 25, 2012 decision did not question the validity of the
September 16, 2009 bilateral lower extremity award, but merely noted appellant was not entitled
to additional impairment of the lower extremities.26
Having realized that the October 25, 2012 decision was based on a physical therapist’s
June 2012 findings, OWCP referred appellant to Dr. Jeffcoat for another second opinion
evaluation. Dr. Jeffcoat initially found one percent bilateral lower extremity impairment, but
later changed his rating to zero impairment. He also found zero impairment of appellant’s left
upper extremity. OWCP’s October 16, 2013 decision concluded, without explanation, that
Dr. Jeffcoat’s latest findings represent the “correct impairment ratings” under the A.M.A.,
Guides (6th ed. 2008). Therefore, OWCP modified all prior awards under the sixth edition to
reflect zero impairment, and then initiated overpayment proceedings.
Its reliance on Dr. Jeffcoat’s latest opinion is misplaced. This was his second OWCPdirected examination of appellant, but there was no reference to his July 9, 2009 evaluation.
Also, Dr. Jeffcoat’s September and October 2013 reports do not adequately explain how he
arrived at his upper and lower extremity impairment ratings. Although his October 4, 2013
supplemental report identified various tables, Dr. Jeffcoat’s explanation for how he arrived at his
ratings is unclear. Specifically, it is unclear which diagnosis and/or diagnostic criteria he
applied. Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that resolves the relevant issues in the case.27
Regarding the lower extremities, Dr. Jeffcoat claimed to have initially rated appellant
class 2 impairment. But if his diagnosis was plantar fasciitis/soft tissue, Table 16-2, Foot and
Ankle Regional Grid (LEI), A.M.A., Guides 501 (6th ed. 2008) does not provide an impairment
rating for class 2 plantar fasciitis. Also, without explanation, Dr. Jeffcoat changed the lower
extremity grade modifiers he initially reported on September 26, 2013. He reduced GMFH from
2 to 1 and GMPE from 1 to 0. Again, this change in his October 4, 2013 supplemental report
occurred without any apparent explanation. Dr. Jeffcoat also neglected to provide ROM
measurements to support his assessment of full range of motion in both upper and lower
extremities. He did not explain how he arrived at May 11, 2011 as the date of MMI, and it is
unclear whether this date pertained to appellant’s bilateral foot condition and/or her left shoulder
condition.
Because of the above-noted deficiencies in Dr. Jeffcoat’s September and October 2013
reports, OWCP’s October 16, 2013 decision is set aside, and the case remanded for further

26

In fact, Dr. Dyer, the DMA whose September 20, 2012 report formed the basis of the October 25, 2012 award,
did not comment on whether Ms. Robert’s one percent rating for plantar fasciitis accurately reflected the extent of
any bilateral lower extremity impairment.
27

Richard F. Williams, 55 ECAB 343, 346 (2004).

7

medical development. After OWCP has developed the record to the extent it deems necessary, a
de novo decision shall be issued.28
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: July 1, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

28

In view of the Board’s disposition on the merits of the case, the propriety of OWCP’s February 25, 2014
nonmerit decision is moot.

8

